Citation Nr: 1806944	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Fabry's disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran presented sworn testimony during a video conference hearing in Detroit, Michigan, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

VA obtained a medical opinion in November 2012 to address whether the Veteran's congenital Fabry's disease was aggravated by service.  The VA examiner provided a negative opinion, concluding that the Veteran's in-service symptoms were not symptoms of Fabry's disease and therefore his Fabry's disease was not incurred in service.  However, he failed to address the article submitted by the Veteran in October 2009 listing some of his in-service symptoms, including burning in his hands and feet, skin rash, and gastrointestinal problems, as symptoms of Fabry's disease.  In light of this deficiency, as well as the examiner's failure to provide an opinion on aggravation, the Board finds that the November 2012 opinion is not adequate to decide the claim.  This claim must be remanded for a new VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that during the Veteran's hearing, the Veteran raised the theory that his in-service work as a cook aggravated his condition.  Specifically, he relayed his neurologist's theory that going in and out of a freezer in service hastened the disease process.  Currently, no medical opinion of record addresses this theory, and must be considered on remand.  

Additionally, the Board's review of the Veteran's VA treatment records indicates that he is enrolled in a Fabry's disease study at the Neuroscience Center at St. Mary's Hospital.  On remand, the Veteran should be invited to submit a release of information for records from this study.  Further, as the claims file only includes VA treatment records dated through March 2014, the Board will take the opportunity to obtain updated VA treatment records as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Battle Creek VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his claims on appeal.  The Veteran should specifically be asked to provide releases for any records from his participation in a Fabry's disease study at the Neuroscience Center at St. Mary's Hospital.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any relevant treatment records in his possession.

3.  Thereafter, provide the Veteran's claims file to an appropriate examiner to address the nature and etiology of his Fabry's disease.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the opinion.  This must be noted in the opinion.  The Veteran may be recalled for examination if deemed necessary.

The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's congenital Fabry's disease was aggravated (permanently worsened) by his military service.  S/he should address the Veteran's multiple in-service symptoms that appear to be on the list of symptoms of Fabry's disease submitted by the Veteran in October 2009.  The examiner must also address the theory that recurrent exposure to cold temperatures in service hastened the disease process.  See May 2017 Hearing Testimony. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




